Citation Nr: 1134697	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  05-40 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an effective date earlier than May 20, 1998, for a grant of service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial rating in excess of 30 percent for PTSD from May 20, 1998, and in excess of 50 percent from May 11, 2004.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The Veteran served on active duty from June 1944 to April 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in December 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

For reasons set forth in greater detail below, the issue of the rating to be assigned for the Veteran's PTSD has been modified from that of a claim for increase to that of a claim for an initial rating for PTSD.  

The issue of the Veteran's entitlement to service connection for normal pressure hydrocephalus due to inservice head injury is reasonably raised by the medical report, dated in May 2003, from R.S. Stanley, M.D.  This matter is not within the Board's jurisdiction for review at this time, and it is referred to the RO for appropriate consideration.  

It is noted that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of the Veteran's entitlement to an earlier effective date for service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the VA's Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran timely appealed the rating decision entered by the RO in August 1998, assigning an initial rating for his PTSD, and that claim remains pending to this time.  

2.  From May 20, 1998, to the present, the Veteran's PTSD is shown to be manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as:  Flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships; no greater degree of social or industrial inadaptability is demonstrated.  


CONCLUSION OF LAW

For the period from May 20, 1998, to the present, the schedular criteria for the assignment of an initial 50 percent rating, but no greater, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  The notification obligation in this case was accomplished by way of the July 2004, March 2007, and July 2009 letters from the RO to the Veteran.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice is to be furnished to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, full VCAA notice was furnished after the initial RO action, in contravention of Pelegrini, but any error as to the timing of the notice provided was cured by the RO's subsequent readjudication of the claim presented through its preparation and mailing of supplemental statements of the case in August and December 2009.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the remedial measures of issuing fully compliant VCAA notification and readjudicating the claim in the form of a supplemental statement of the case to cure timing of a notification defect).  On that basis, and in the absence of any allegation of prejudice by the appellant, the Board concludes that any defect in the substance or timing of the notice provided did not affect the essential fairness of the adjudication or result in any prejudice to the appellant.  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the claim herein addressed on its merits, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

The record indicates that the Veteran has been provided multiple VA medical examinations with respect to his PTSD during the course of this appeal in order to evaluate the nature and severity of that disorder.  The reports from those examinations are found to be sufficiently detailed as to permit fair and equitable consideration of the merits of the issue presented because, with the exception of one fee-basis evaluation conducted without the benefit of the Veteran's VA claims folder, these examinations thoroughly addressed the disability question in the context of the Veteran's medical history and the medical evidence, and conclusions reached as to the severity of the Veteran's PTSD, alone, were full and complete.  On that basis, further development action relative to the disability herein at issue is not required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In view of the forgoing, the Board finds that VA has satisfied its duty to assist under the governing law and regulations.  

Analysis

The Veteran seeks an increased rating for his PTSD.  The RO has developed this matter on the basis of its determination that the Veteran filed a claim for increase for his PTSD on May 11, 2004, but the record demonstrates that he in fact initiated a timely appeal of the RO's initial rating of his PTSD through its rating decision of August 1998.  

Review of the record shows that the Veteran's original claim for service connection for a psychiatric disorder was denied by RO action in November 1946, and following notice to the Veteran of the denial action and appellate rights, no timely appeal was initiated.  This was followed by entry of a claim to reopen in May 1998 and the RO's August 1998 decision granting service connection for PTSD, effective from the VA's date of receipt of the claim, May 20, 1998, with assignment of a 10 percent rating.  Notice of the action taken and appellate rights was furnished in September 1998.  Additional treatment records were received in September 1998, followed by rating action in December 1998 continuing and confirming the its prior assignment of a 10 percent rating for PTSD, with notice to the Veteran occurring later in December 1998.  
In February 1999 the Board receive a valid and timely notice of disagreement with the RO's action in August 1998 as to the 10 percent rating assigned for the Veteran's PTSD.  See 38 C.F.R. § 20.201 (2010).  This was followed by the RO's rating decision in September 1999 increasing the PTSD rating from 10 percent to 30 percent, effective from May 20, 1998.  Notwithstanding the foregoing action, the RO did not ever furnish the Veteran a statement of the case as to his February 1999 notice of disagreement, nor is it shown that he withdrew his notice of disagreement as to the August 1998 action.  The net effect of this is that the question of the initial rating to be assigned for the Veteran's PTSD, effective from May 20, 1998, remains in appellate status and its merits are herein addressed.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (the substantive appeal is not jurisdictional and VA may waive any issue of timeliness in the filing of a substantive appeal).

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate DCs.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001).

PTSD is evaluated under 38 C.F.R. § 4.130, DC 9411.  Under the general rating formula for mental disorders, a 50 percent rating is warranted for PTSD if the veteran exhibits occupational and social impairment with reduced reliability and productivity due to such symptoms as:  Flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  A 70 percent evaluation is warranted for PTSD if the veteran exhibits: occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  Suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.  Id.

Total occupational and social impairment, due to such symptoms as:  Gross impairment in thought processes and communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation as to time or place; memory loss for names of close relatives, own occupation, or own name, warrants a 100 percent schedular evaluation.  

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for a rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness.  American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV), 32 (4th ed. 1994); see also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 31-40 indicates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  A GAF scale score of 21 to 30 denotes behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function is almost all areas (e.g., stays in bed all day; no job, home or friends).  Id.

There is evidence presented for and against the assignment of an initial rating greater than 30 percent from May 1998 and in excess of 50 percent from May 2004.  The most persuasive evidence, however, is that provided by VA examinations by the same VA psychiatrist in October 2004 and March 2006, wherein a comprehensive review totaling 22 pages of the impairment manifested by PTSD, as opposed to nonservice-connected disability, dating to 1998 was undertaken.  In connection with the March 2006 evaluation, the VA examiner reviewed and summarized in detail all pertinent evidence, compiling a timeline to distinguish the onset and symptom development of the Veteran's nonservice-connected normal pressure hydrocephalus (NPH) and associated cognitive deficits with those symptoms and manifestations attributable specifically to his PTSD.  Ultimately, that VA examiner concluded that the Veteran's PTSD had remained at least moderate throughout the period from the late 1990s to the present, and he assigned a range of GAF scores from 55 to 60 throughout the period, meaning that there was present moderate impairment in social and occupational functioning, with few friends; conflicts with peers, coworkers, and family; and circumstantial speech.  His PTSD was noted to remain at its baseline level throughout, without any worsening or improvement over the years.  Findings and conclusions of examining and treating medical professionals were cited as showing the relative stability of the Veteran's PTSD throughout the observed period, based on comparisons and contrasts in findings predating the gradual onset of a dementing process in the 1996 to 1997 time frame and in the years following.  That same review persuaded the VA examiner that the Veteran's suicidal ideations were a manifestation of his dementing or cognitive change process, as opposed to his PTSD.  

Treatment providers at the Vet Center have provided a summary of the Veteran's care, with assignment of a GAF score of 50.  A VA examination in July 1998 culminated in entry of a GAF score of 65, while a VA examination in April 1999 yielded a GAF score of 55.  An attending VA psychiatrist stated in his written report of June 2005 that the Veteran suffered from severe and enduring PTSD, and while the clinician acknowledged the presence of separate disability involving NPH and associated cognitive deficits, he did not differentiate the degree of the Veteran's social and industrial inadaptability due to PTSD from that attributable to his NPH or other disorder.  VA neuropsychological testing in July 2005 resulted in entry of Axis I diagnoses of a cognitive disorder not otherwise specified and PTSD, together yielding a GAF scale score of 60.  In addition, although diagnostic criteria for dementia were not met on testing, the VA psychologist found there to be evidence of frank cognitive impairment that could not be separately attributed to either PTSD or the Veteran's NPH, given the successful surgical treatment of his NPH.  Only the possibility of some other emerging etiology for the cognitive deficits shown was raised.  Fee-basis examination by VA in May 2007 yielded a GAF score of 45 based on Axis I diagnoses of PTSD and a major depressive disorder, albeit without any review of the Veteran's VA claims folder or reference to the impairments caused by NPH or other disorder.  

In all, the evidence reasonably supports the assignment of an initial schedular evaluation of 50 percent for PTSD from May 20, 1998, but a preponderance of the evidence is against the assignment of any higher schedular rating for PTSD at any point during the period from May 1998 to the present.  While the Board acknowledges the Veteran's complaints of a level of severity beyond the 50 percent level and his presentation of at least some evidence in support of his allegations, the evidence denoting entitlement to a rating in excess of 50 percent is outweighed by evidence to the contrary, chiefly among which are the exhaustive, thoughtful reviews undertaken by a VA psychiatrist in 2004 and 2006, which the Board finds to be highly persuasive.  That evidence contraindicating entitlement to any higher schedular evaluation does not permit the Board to attribute the Veteran's cognitive impediments to his PTSD under the theory that they cannot reasonably be dissociated from any of the Veteran's other disorders.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when examiners are not able to distinguish the symptoms and/or degree of impairment due to a service-connected disability from any other diagnosed disorder, VA must consider all symptoms in the adjudication of the claim).  On balance, a preponderance of the evidence is against the assignment of a schedular rating in excess of 50 percent for the period from May 20, 1998, to the present.  As the preponderance of the evidence is against this portion of the claim, the benefit of the doubt doctrine is not for application and that portion of the claim must be denied.  38 U.S.C.A. § 5107(b); see also, generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

ORDER

An initial schedular rating of 50 percent, but not greater, for PTSD is assignable for the period from May 20, 1998, to the present.  


REMAND

The record reasonably raises a claim for an initial extraschedular rating in excess of 50 percent for PTSD that has not to date been initially addressed or adjudicated by the RO.  See 38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242 (2008).  Under such circumstances, remand is required to determine if an extraschedular rating is warranted for the Veteran's PTSD after he has been provided an opportunity to submit evidence in support of this aspect of his claim.

By this appeal, the Veteran also seeks an effective date earlier than May 20, 1998, for entitlement to service connection for PTSD.  The Veteran contends that his claim for service connection should not have been denied in November 1946, noting that he has continuously prosecuted his claim in one form or another since that time.  

The Court has held that once a decision assigning an effective date has become final a claimant may not properly file, and VA has no authority to adjudicate, a freestanding earlier effective date claim in an attempt to overcome the finality of an unappealed RO decision.  See Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006). The Court reasoned that to allow such claims would vitiate the rule of finality.  Id.  Although there are exceptions to the rule of finality and application of res judicata within the VA adjudication system, a new and distinct claim for an earlier effective date is not one of the recognized statutory exceptions to finality.  See Rudd, 20 Vet. App. at 300; see also DiCarlo v. Nicholson, 20 Vet. App. 52, 56-57 (2006) (discussing the types of collateral attack authorized to challenge a final decision by the Secretary).

One of the referenced exceptions to the rule of finality is an allegation of clear and unmistakable error (CUE) in the original action.  Although the Veteran's allegations are now without the required degree of specificity as to the error of fact or law leading to the asserted erroneous action in November 1946, there is no indication in connection with the instant appeal that he was ever formally informed of the requisites of a properly pleaded claim for (CUE) or invited to set forth in detail his specific claims of error.  Moreover, there is no indication that any CUE question has been developed or adjudicated by the RO in this instance.  

Previous determinations by an agency of original jurisdiction that are final and binding will be accepted as correct in the absence of CUE. Where evidence establishes such error, the prior decision will be reversed or amended.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2010).

If a claimant wishes to reasonably raise a claim of CUE, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why one would be compelled to reach the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the alleged error.  Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), cert. denied, 528 U.S. 967 (1999); Fugo v. Brown, 6 Vet. App. 40 (1993).  If the error alleged is not the type of error that, if true, would be CUE on its face, if the claimant is only asserting disagreement with how the RO evaluated the facts before it, or if the claimant has not expressed with specificity how the application of cited laws and regulations would dictate a "manifestly different" result, the claim must be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  Further, the VA's failure in the duty to assist cannot constitute CUE.  See Cook v. Principi, 318 F.3d 1334, 1346 (Fed. Cir. 2003).

The Court has propounded the following three-pronged test to determine whether CUE is present in a prior determination:  (1) Either the correct facts, as they were known at the time, were not before the adjudicator (that is, more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made;" and (3) a determination that there was CUE must be based on the record and law which existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 313- 14 (1992) (en banc).

The Court has further stated that CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, which when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

In light of the foregoing, the question of entitlement to an earlier effective date for service connection for PTSD is REMANDED to the RO to permit the Veteran to identify with specificity his claim of CUE in the RO rating decision of November 1946.  Also, initial development and adjudication of the question presented as to an initial extraschedular evaluation in excess of 50 percent for PTSD are needed on remand.  The required actions are as follows:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Undertake those actions necessary to comply with the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), including notice to the Veteran of what information and evidence are still needed to substantiate his claim for an initial extraschedular rating in excess of 50 percent for his PTSD, including evidence of frequent hospital care for its treatment, or evidence that his PTSD, alone, has resulted in a marked interference with employment.  38 C.F.R. § 3.321(b)(1) (2010).

Specific notice is required that employment records, to include statements from current or former supervisors and co-workers, would be relevant with respect to whether an extraschedular rating is warranted on the basis of a marked interference with employment.

2.  Contact the Veteran in writing and request that he set forth in writing each and every CUE of fact and/or law in the RO's decision of November 1946, denying his original claim for service connection for a psychiatric disorder, with specificity, and why the outcome would have been manifestly different but for the claimed legal and/or factual errors.
3.  Obtain any and all pertinent VA treatment records, not already on file, for inclusion in the Veteran's VA claims folder.  

4.  Lastly, the Veteran's claim of entitlement to an initial extraschedular rating in excess of 50 percent for PTSD should be initially adjudicated based on a de novo review of all pertinent evidence and consideration of all pertinent legal criteria.  If so warranted, referral of the matter to the VA's Under Secretary for Benefits or the VA's Director of the Compensation and Pension Service must be undertaken.  Also, following completion of any further development necessary, readjudicate the Veteran's claim for an effective date earlier than May 20, 1998, for entitlement to service connection for PTSD, with initial adjudication of the Veteran's underlying claim of CUE in the RO's decisions of November 1946, to include the preliminary question of whether his CUE claim has been properly pleaded.  

If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case, which should contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues on appeal.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant need take no action until otherwise notified.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of this remand is to obtain additional development.  No inference should be drawn regarding the final disposition of the claim(s) in question as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


